DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 7 and 14, the phrase “one of a solar plant, wind plant, hydroelectric plant, geothermal plant, coal plant, or natural gas plant” should be amended to “one of a solar plant, a wind plant, a hydroelectric plant, a geothermal plant, a coal plant, or a natural gas plant”, to correct grammar errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 13 and 20 recite a phrase “wherein the transmitting includes” which causes ambiguity. It is unclear if the “transmitting” refers to the “transmitting the source identification signal” or refers to the “transmitting the first downstream electric current” recited beforehand. For continuing examination purpose, this phrase has been construed as "wherein the transmitting the source identification signal includes”.
Claims 11 and 18 recite a phrase “the generating the first downstream electric current” which lacks sufficient antecedent basis. For continuing examination purpose, this phrase has been construed as "the preparing the first downstream electric current”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 7, 8, 9, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over LoPorto (US 2009/0304101 A1, hereinafter as “LoPorto”).
Regarding claim 1, LoPorto teaches:
A method, comprising:
identifying a first source of a first electric current (FIG. 1 and [0027]: the power transceiver 200 sends power signal/(first electric current) received from power source 100 to the consumer device 200. Power transceiver 200 also sends information/(first source) about origin of the power signal and how the power was generated to server 500. This teaches the power transceiver 200 inherently identifies the source of the power signal first);
generating, based on the identifying, a first downstream source identifier ([0024]: the signature 60 is unique for each power signal, therefore it is generated based on identifying the power signal);
preparing, based at least on the first electric current, a first downstream electric current ([0027]: the power transceiver 200 prepares and sends combined power signal to the consumer device 300 downstream, and the combined power signal is based on the power signal received from the power source 100 upstream);
embedding the first downstream source identifier into the first downstream electric current ([0024, 0027]: the power transceiver 200 embeds the signature into the combined power signal); and
transmitting the first downstream electric current including the first downstream source identifier ([0027]: the power transceiver 200 sends the combined power signal to the consumer device 300, and the combined power signal includes the signature).
LoPorto teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    575
    496
    media_image1.png
    Greyscale

[0024] Power transceiver 200 may be used to add a signature (650, FIG. 2B) to the power signal (710, FIG. 2C) to generate a combined waveform. To do this, the power transceiver 200
will instruct (S4A) signal generator 221 to generate a signature 650. Demultiplexor 222 may split (S4B) the signature into multiple sub-sequences to form a demultiplexed signature. Modulator 220 adds (S4C) the signature, possibly in several sub-channels according to the demultiplexing process, to power waveform 710. Later, demodulator 430 will be able to discern the secondary, modulated waveform and corresponding signature from the original power waveform, in part, because the original power waveform is "concentrated" around 60 Hz, and the secondary waveform is "concentrated" around some other frequencies. The power transceiver may also comprise an input 215 for receiving information from the consumer transceiver 300 or the server 500.
[0027] In a first configuration of the invention, the power source 100 may use a power generator 110 to generate (S1) a power signal which may be transmitted (S2) to the power transceiver 200 through the output 120. The power transceiver 200 may receive (S3) the power signal using the power signal receiver 210, embed or inject (S4C) information in the power signal using the modulator 220, and transmit the combined power signal (S5) to the consumer device 300 using the output 230. The output 230 may also send (S15) information, such as signature, origin of the power, how the power was generated (coal, oil, wind, etc.), cost of the power, etc.) to the information input 540 of the server 500. The server 500 may store the information and the signature in its records 520. In some embodiments, the server 500 may store (S17) the information in a database, wherein the signature serves as a primary key from which a query can be generated to obtain the additional information about the signature. Returning to step (S5), the consumer device 300 may comprise a consumer transceiver 400 which can process information embedded in the power signal, and receive (S6) the power signal from power transceiver 200 with an input 410. The input 410 may transmit the power signal into a demodulator 430 which determines (S7) the signature, and optionally using a splitter 420, send (S8) the power signal to the power supply 310 of the consumer device 300, and send (S9) the signature to the output 450 which may send (S11) the signature to the input 510 of the server 500. The output 450 may also send a query to the server 500 to request the server to lookup (S12) information in the server's records 520 about the signature, and return (S13) information about the signature back to the consumer device 300. The server 500 may use an output 530 to transmit (S13) information to a server input 460 of the consumer device 300. The server input 460 may capture the information from the server 500, and send (S14) the information to the consumer device controller 320. The device controller 320 may perform (S18) a variety of functions depending on the information received. For example, the controller 320 may turn off (S19) the power supply if the information from the server indicates the costs for the power is greater than 10 cents per kilowatt. Similarly, the consumer device 300 may autonomously perform (S18) a variety of functions depending on the information received (S7) and demodulated (S8, S9), if the consumer device 300 is suitably configured. For example, the
signature transmission (S5) may include information about the instantaneous price of electricity, or about current conditions on the local power grid. If the controller 320 and software 495 of the consumer device 300 have been pre-configured to decode and respond to these items of information (S8, S9), then the consumer device 300 may perform one or many such functions in accordance with the pre-configured instructions. Such actions may include completely disconnecting the consumer device 300 from the power grid, setting the consumer device to run in a power saving mode if the information from the server indicates the power exceeds a predefined value; causing the consumer device 300 to accept additional power from the grid through input 410, or causing the consumer device 300 to provide power to the grid through input 410 from its local power reservoir. 

Regarding claim 2, LoPorto teaches all the limitations of claim 1.
LoPorto further teaches:
generating the first electric current (FIG. 1 and [0023]: “The power source 100 may also comprise a power generator 110 for generating a power signal 710 (FIG. 2C). The power signal may be transmitted to the power transceiver 200 via output 120”).

Regarding claim 7, LoPorto teaches all the limitations of claim 1.
LoPorto further teaches:
the first source is one of a solar plant, a wind plant, a hydroelectric plant ([0023]: “Power source 100 may be a large power generation facility such as the Hoover Dam”), a geothermal plant, a coal plant, or a natural gas plant.

	Claim 8 recites a system to conduct the operation steps of the method in claim 1 with substantially the same limitations. Claim 8 recites additional limitations “memory” and “CPU” are also taught by LoPorto (memory 250 and processor 240 in FIG. 1). Therefore, claim 8 is rejected for the same reason recited in the rejection of claim 1. 

Claims 9 and 14 recite a system to conduct the operation steps of the method in claims 2 and 7 with patentably the same limitations, respectively. Therefore, Claims 9 and 14 are rejected for the same reason recited in the rejection of claims 2 and 7, respectively.

	Claim 15 recites a computer program product to cause a computer to conduct the operation steps of the method in claim 1 with substantially the same limitations. Claim 15 recites additional limitations “computer readable storage medium” and “computer” are also taught by LoPorto (memory 250 and processor 240 in FIG. 1). Therefore, claim 15 is rejected for the same reason recited in the rejection of claim 1. 

	Claim 16 recites a computer program product to cause a computer to conduct the operation steps of the method in claim 2 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 10, 12, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LoPorto in view of Rouvala (US 2013/0226484 A1, hereinafter as “Rouvala”). 
Regarding claim 3, LoPorto teaches all the limitations of claim 1.
LoPorto further teaches:
receiving the first electric current (FIG.1 and [0027]: “The power transceiver 200 may receive (S3) the power signal using the power signal receiver 210”).
LoPorto teaches all the limitations but does not explicitly teach detecting a first upstream source identifier, wherein the identifying is based at least on the first upstream source identifier.
However, Rouvala teaches in an analogous art: 
detecting a first upstream source identifier, identifying a source of an electric current based at least on the first upstream source identifier ([0027]: “ a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 117. By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to detect an identification signal embedded in the power flow from upstream, and identify the source of the power flow based on the detected identification signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LoPorto based on the teaching of Rouvala, to make the method to further comprise detecting a first upstream source identifier, wherein the identifying is based at least on the first upstream source identifier. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027]. 

Regarding claim 5, LoPorto teaches all the limitations of claim 1, but does not teach generating a source identification signal based at least on the first downstream source identifier; and transmitting the source identification signal to one or more recipients.
However, Rouvala teaches in an analogous art: 
generating a source identification signal based at least on a downstream source identifier ; and transmitting the source identification signal to one or more recipients (FIG. 1 and [0034]: “the code is maintained by the energy management module 131 as part of a record or list of all relevant/active codes for the various energy providers. …. the code may be transmitted to the decoder mechanism 115 via a dedicated control channel through which the list of relevant/active codes is accessed. It is noted that the relevancy or active status of a code, and thus the identification signal, may be depreciated over time for affecting the decoding capability of the decoder mechanism 115. By way of example, codes may be removed from the list and thus restricted from being interpreted via a network modem to prevent excessive growth of the pseudorandom code list”. This teaches a source identification signal is generated and transmitted to decoders 115a-115d. The source identification signal is a list of relevant/active codes to help decode the ID embedded in the power source. The source identification signal is maintained by the energy management module 131 and sent/broadcasted to all decoder 115a-115d in the service region of the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LoPorto based on the teaching of Rouvala, to make the method to further comprise generating a source identification signal based at least on the first downstream source identifier; and transmitting the source identification signal to one or more recipients. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027]. 

Regarding claim 6, LoPorto-Rouvala teach all the limitations of claim 5.
Rouvala further teaches:
the transmitting includes broadcasting the source identification signal to a geographic service region ((FIG. 1 and [0034]: “the code is maintained by the energy management module 131 as part of a record or list of all relevant/active codes for the various energy providers. …. the code may be transmitted to the decoder mechanism 115 via a dedicated control channel through which the list of relevant/active codes is accessed. It is noted that the relevancy or active status of a code, and thus the identification signal, may be depreciated over time for affecting the decoding capability of the decoder mechanism 115. By way of example, codes may be removed from the list and thus restricted from being interpreted via a network modem to prevent excessive growth of the pseudorandom code list”. This teaches a source identification signal is generated and transmitted to decoders 115a-115d. The source identification signal is a list of relevant/active codes to help decode the ID embedded in the power source. The source identification signal is maintained by the energy management module 131 and sent/broadcasted to all decoder 115a-115d in the service region of the grid supported by substation 119 as shown in FIG. 1. The list of relevant/active codes is sent to decoders 115a-115d to help them decode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto based on the teaching of Rouvala, to make the method wherein the transmitting includes broadcasting the source identification signal to a geographic service region. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027].

Claims 10, 12 and 13 recite a system to conduct the operation steps of the method in claims 3, 5 and 6 with patentably the same limitations, respectively. Therefore, Claims 10, 12 and 13 are rejected for the same reason recited in the rejection of claims 3, 5 and 6, respectively.

	Claims 17, 19 and 20 recite a computer program product to cause a computer to conduct the operation steps of the method in claims 3, 5 and 6 with patentably the same limitations, respectively. Therefore, Claims 17, 19 and 20 are rejected for the same reason recited in the rejection of claims 3, 5 and 6, respectively. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LoPorto in view of Rouvala, and in further view of Milivojevic (US 2021/0151988 A1, hereinafter as “Milivojevic”). 
Regarding claim 4, LoPorto-Rouvala teach all the limitations of claim 3.
Rouvala further teaches:
receiving a second electric current from a second source (FIG. 1 and [0025]: consumer 117 receive multiple power from multiple power sources 103); and
detecting a second upstream source identifier (FIG. 1 and [0033]: consumer 117 is equipped with decoder 115 which can detect multiple identification signals from upstream power sources 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto based on the teaching of Rouvala, to make the method to further comprise receiving a second electric current from a second source; and detecting a second upstream source identifier. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027]. 
LoPorto-Rouvala teach all the limitations except that the generating the first downstream source identifier is based further on the second upstream source identifier; and the preparing the first downstream electric current is based further on the second electric current.
However, Milivojevic teaches in an analogous art: 
the preparing the first downstream electric current is based further on the second electric current (FIG. 1 and [0019]: power blending controller 103 prepares the downstream electric current for the load 104 based on a first power source 101 and a second power source 102).
Since LoPorto teaches to generate downstream source identifier (as described in the rejection of claim 1) and an generated identifier contains information about multiple electric currents coming from different sources ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”), and since Milivojevic teaches to mix a second electric current to prepare the downstream electric current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto-Rouvala based on the teaching of Milivojevic, to make the method wherein the generating the first downstream source identifier is based further on the second upstream source identifier; and the preparing the first downstream electric current is based further on the second electric current. One of ordinary skill in the art would have been motivated to do this modification since mixing in a solar power/(second electric current) can help “reduce power used from the AC source thereby reducing grid kilowatt hours or fuel bills”, as Milivojevic teaches in [0020]. 

Claim 11 recites a system to conduct the operation steps of the method in claim 4 with patentably the same limitations. Therefore, Claim 11 is rejected for the same reason recited in the rejection of claim 4.

	Claim 18 recites a computer program product to cause a computer to conduct the operation steps of the method in claim 4 with patentably the same limitations. Therefore, Claim 18 is rejected for the same reason recited in the rejection of claim 4. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Rauner (US 2011/0084644 A1): teaches a method to identify a type of an electrical power before supplying it to load

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115